Abatement Order filed November 12, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00337-CR
                                ____________

                   JAMIE ALBERTO IBARRA, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 174th District Court
                            Harris County, Texas
                      Trial Court Cause No. 321010174


                            ABATEMENT ORDER

      On April 11, 2013, appellant was sentenced to confinement for fifty years in
the Institutional Division of the Texas Department of Criminal Justice after his
conviction for aggravated assault of a public servant. Appellant’s appointed
counsel, Jim Leitner, filed a brief in this appeal on October 1, 2013. The State’s
brief has not yet been filed. On October 23, 2013, counsel filed a motion to
withdraw from his representation of appellant because he has accepted
employment with the Harris County Sheriff’s Department. Appellant was notified
of the motion’s filing and provided a copy of the motion. More than ten days have
passed, and appellant has filed no objection to the motion. See Tex. R. App. P. 6.5,
10.3.
        Accordingly, it appears to this Court that counsel’s motion should be granted
and the appeal abated for the appointment of new counsel. The trial court is
directed to see that a supplemental clerk’s record containing its order appointing
new counsel for appellant is filed with the Clerk of this Court on or before
December 2, 2013.
        The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when a
supplemental clerk’s record containing the order appointing new counsel is filed in
this Court. The Court will also consider an appropriate motion to reinstate the
appeal filed by either party.

                                   PER CURIAM




                                          2